                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-505-FDW-DCK

 ARNOLD B. GREEN,                                     )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )        ORDER
                                                      )
 AMERICAN AIRLINES, INC.,                             )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by Julie K. Adams, concerning Amber Arnette on

November 9, 2020. Amber Arnette seeks to appear as counsel pro hac vice for Defendant

American Airlines, Inc. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Amber Arnette is

hereby admitted pro hac vice to represent Defendant American Airlines, Inc.




                                   Signed: November 10, 2020




          Case 3:20-cv-00505-DCK Document 10 Filed 11/10/20 Page 1 of 1
